Danforth, J.
The complainant, under objection, was permitted to prove by a witness upon the stand, her own declarations, made both before and after her “accusation and examination,” that .the respondent was the father of her child. Such declarations are not admissible to prove that “she has continued constant in such accusation,” as they have no tendency to do so. They are entirely consistent with any number of different accusations.
*373Nor are they competent to sustain her credibility as a witness, the purpose for which they seem to have been used; for if her statements under oath are of doubtful credit, they would be no less so without that sanction. Nor could they be strengthened by any number of repetitions. 1 Greenl. on Ev., § 469, and eases cited in the note to that section.
Nothing appears in the case to make them an exception to the general rule excluding declarations of parties in their own behalf, or of witnesses generally, made out of court.
In all the other matters excepted to, the rulings of the court were in accordance with the law and the usual practice in this state. Exceptions sustained.
Appleton, O. J., Cutting, Barrows and Yirgin, JJ., concurred.